DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on December 3, 2020. Claims 1, 2, 4, 13, 15 and 18 have been amended, Claims 3 and 14 have been canceled. 
Currently claims 1-2, 4-13 and 15-22  are pending. Claims 1, 13 and 18 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112 (b) rejection to claim 2 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1, 2, 4, 13, 15 and 18 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-2, 4-13 and 15-22 has been maintained. 

Response to Arguments
Applicant’s arguments filed on 12/03/2020 have been fully considered but they are not persuasive.
In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 1 integrates the alleged abstract idea into a practical application, such that claim 1 is to be held patent-eligible.
 In response to Applicant’s argument, the Examiner respectfully disagrees. To integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised Guidance. Here, claim 1 recites the additional elements of “a communication device” for receiving image input, “a storage device” for storing instructions; “a processor” for executing the instructions, “an image mining result database”, “a handheld computing device” for displaying image, and the term “automatically”. These additional elements (e.g., “processor”, “storage device”) and the term “automatically” are disclosed in the Specification at a high level of generality i.e., a processor 710, such as one or more commercially available Central Processing Units (CPUs) in the form of one-chip microprocessors; and the storage device 730 may comprise any appropriate information storage device—stores a program (instructions) 712 for controlling the processor 710…For example, the processor 710 may receive image input data and transmit the result to a plurality of risk application. (see Spec. ¶ 42-43). Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because nothing in the claims impose any meaningful limits on practicing the abstract idea. Accordingly, these additional elements are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See
In the Remarks on page 10, Applicant believes that the applied prior art references, considered either individually or collectively, do not disclose or suggest the new limitations of claim 1.  However, Applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1, 13 and 18, the phrase “such that risk-related data is analyzed efficiently to reduce a number of messages required to be transmitted.” Renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 2, 4-12 and 22are directed to a system comprising a processor and storage device, which falls within the statutory category of a machine; claims 13, 15-17 are directed to a method for evaluating image data to support multiple risk applications, which falls within the statutory category of a process; and claims 18-21 are directed to a non-transitory computer-readable medium, which falls within the statutory category of a product. Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Here, taking the method claims as representative. Claim 13 recites “a computer-implemented method for evaluating image data to support multiple insurance applications”. Evaluating data is a fundamental building block of human ingenuity, as such, it is an abstract idea. Claim 13 further recites the limitations of “(a) receiving image input data from multiple sources, (b) aggregating and mapping the received image input data to create a set of image input See 84 Fed. Reg. 52. Accordingly, because the claims recite an abstract idea, the analysis is proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Here, the claims as a whole merely describe how to generally evaluating image data and transmit to the risk applications. Beyond the abstract idea, the claim 1 recites the additional elements of “a communication device” for receiving image input, “a storage device” for storing instructions; “a processor” for executing the instructions, “an image mining result database”, “a handheld computing device”, and the term “automatically”. These additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions including receiving, storing, updating an image mining result database, transmitting an indication to a plurality of risk application and displaying an image on a handheld computing device. Using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because nothing in the claims impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a communication device”, “a storage device”, “a processor” for performing the steps, “an image mining result database”, “a handheld computing device”, and the term “automatically”. These computer components are recited at a high level of generality, nothing more than any generic computer that capable performs generic computer functions including receiving, storing, and transmitting data over a network. The buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Simply implementing the abstract idea on a generic computer for performing generic computer functions are not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of the computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
For the foregoing reasons, claims 13 and 15-17 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—system claims 1, 2, 4-12 and 22, and product claims 18-21 parallel claims 13 and 15-17—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, (US 2015/0363717), in view of Kariman (US 2017/0364537), and further in view of Davis et al., (US 10529028 B1, hereinafter: Davis).
Regarding claim 1, Lim discloses a system for evaluating image data to support multiple insurance applications, comprising: 
a communication device to receive image input data from multiple sources (see ¶ 7-8, ¶ 58), the sources including a medical report, a police report, social network data, Global Positioning System data, Satellite photo data, activity tracking data, loss descriptions, injury descriptions (see ¶ 5, ¶ 20-22, ¶ 40, ¶ 57, ¶ 63, ¶ 68-69, ¶ 81 and ¶ 96); 
a processor coupled to the communication device (see ¶ 7-8);
a storage device in communication with said processor and storing instructions adapted to be executed by said processor (see ¶ 8, and ¶ 52 and claim 1) to: 
automatically detect an insurance claim in the set of image input data triggered by a rule and an associated tag, said detecting including processing the image input data via an analytics engine such that risk-related data is analyzed efficiently to reduce a number of messages required to be transmitted (see Fig. 9; ¶ 20, ¶ 23, ¶ 36-37, ¶ 42 and ¶ 81-82), 
transmit an indication associated with the image mining result database to a plurality of 
display an image from the database on a handheld computing device, the image showing an object with associated tags, the associated tags presented in the image as a data hierarchy (see Fig. 1, # 130, ¶ 23, ¶ 32);
automatically update the triggering rule based on corrections of image data evaluations manually inputted into the system (see ¶ 37, ¶ 40-42, ¶ 56, ¶ 59 and ); 
update at least one variable or weighing factor of the predictive model (see ¶ 37, ¶ 68, ¶ 84).
a workflow application in communication with the processor to receive results of image data processing performed by the processor (see ¶ 58-59, ¶ 62-63, and claim 1); and 
a server executing reporting and calendar functions, said functions in communication with the processor to receive results of image data processing performed by the processor (see ¶ 51-54).

Lim discloses correlating the multiple images such as from multiple angles to generate accuracy of identification for processing policy action (see ¶ 59).
Lim does not explicitly disclose the following limitations; however, Kariman in an analogous art for image-aided data management discloses
the sources including a Final Notice of Loss statement and a video teleconference (see ¶ 10, ¶ 22-23 and ¶ 132);
aggregate and map the received image input data to create a set of image input data (see ¶ 107, ¶ 111-113 and ¶ 117);
flag the detected insurance claim as meeting a pre-determined condition (see Fig. 9, # 213; ¶ 12, ¶ 136), 

an email alert server in communication with the processor to receive results of image data processing performed by the processor (see Fig. 9, # 211-213; ¶ 22, ¶ 27-28, ¶ 32, ¶ 47, ¶ 92). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim to include teaching of Kariman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Lim and Kariman do not explicitly disclose the following limitations; however, Davis in an analogous art for visualizing insurance related activities discloses 
the sources including Internet of Things (IoT) data (see col. 28, lines 28-40),
adjust the data hierarchy in response to input from a user of the handheld computing device (see Abstract; col. 4, line 62 to col 5, line 18, col. 25, line 40 to col. 26, line 22, col. 26, lines 40-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim and in view of Kariman to include teaching of Davis in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for insurance claim processing, promoting better business service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the phrase “such that risk-related data is analyzed efficiently to reduce a number of messages required to be transmitted” is directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the 

Regarding claim 2, Lim does not explicitly the following limitations; however, Kariman discloses the system of claim 1, wherein execution of the stored instructions further causes the processor to: 
receive, from at least one of the insurance applications, feedback information associated with the detected insurance claim (see Fig. 10, # 221; ¶ 16, ¶ 28, ¶ 103, ¶ 107 and claim 18), and 
based on the received feedback information, automatically update at least one of the rule and the associated tag (see ¶ 28, ¶ 32, ¶ 98, ¶ 107, ¶ 112 and ¶ 136-137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim to include teaching of Kariman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, Lim discloses the system of claim 1, wherein the insurance applications are associated with at least two of: (i) a workers' compensation claim (see ¶ 5, ¶ 8), (ii) a personal insurance policy, (iii) a business insurance policy, (iv) an automobile insurance policy, (v) a home insurance policy, (vi) a sentiment analysis, (vii) risk event detection, (viii) a cluster analysis, (ix) a predictive model (see ¶ 37), (x) large loss and volatile claim detection, (xi) a premium evasion analysis, (xii) an insurance policy comparison, (xiii) an underwriting decision, and (xiv) indicator incidence rate trending.  
Regarding claim 5, Lim discloses the system of claim 1, wherein the transmitted indication is to: (i) trigger an insurance application (see ¶ 56), or (ii) update an insurance application (see ¶ 56 and ¶ 59).  
Regarding claim 6, Lim discloses the system of claim 1, wherein the transmitted indication is associated with a variable or weighing factor of a predictive model (see ¶ 68 and ¶ 84).  
Regarding claim 7, Lim discloses the system of claim 1, wherein multiple versions of 
Regarding claim 8, Lim discloses the system of claim 1, wherein the insurance is associated with at least one of (i) an item present within the image (see ¶ 83), and (ii) an activity associated with the image (see ¶ 84).  
Regarding claim 9, Lim does not explicitly the following limitations; however, Kariman discloses the system of claim 1, wherein the triggering rule was defined by an administrator using a graphical user interface (see ¶ 98). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim to include teaching of Kariman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 10, Lim discloses the system of claim 1, wherein the entry added to the image mining result database includes at least one of: (i) an image identifier (see ¶ 7), (ii) an insert date, (iii) an image source (see ¶ 20 and ¶ 40), (iv) a rule identifier, and (v) a line of business.  
Regarding claim 11, Lim does not explicitly the following limitations; however, Kariman discloses the system of claim 1, wherein the storage device further stores instructions adapted to be executed by said processor to: 
identify at least a portion of the image input data as being connected with an image domain (see ¶ 10, ¶ 88-89 and ¶ 111), and 
associate that portion of the image input data with a custom tag based on the image domain (see ¶ 10, ¶ 61, ¶ 102, ¶ 110 and ¶ 114).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim to include teaching of Kariman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element 
Regarding claim 12, Lim discloses the system of claim 1, wherein said automatic detection is performed via cloud analytics associated with at least one of: (i) object storage (see ¶ 7 and ¶ 50-51), (ii) a data catalog, (iii) a data lake store, (iv) a data factory, (v) machine learning (see ¶ 37), and (vi) artificial intelligence services.  

Regarding claim 13, Lim discloses a computer-implemented method for evaluating image data to support multiple insurance applications, comprising: 
receiving, at an image mining platform in a system, image input data from multiple sources (see ¶ 7-8, ¶ 58), the sources including a medical report, a police report, social network data, Global Positioning System data, Satellite photo data, activity tracking data, loss descriptions, injury descriptions (see ¶ 5, ¶ 20-22, ¶ 40, ¶ 57, ¶ 63, ¶ 68-69, ¶ 81 and ¶ 96);
automatically detecting, by a computer processor of the image mining platform, an insurance claim in the set of image input data triggered by a rule and an associated tag, said detecting including processing the image input data via an analytics engine such that risk-related data is analyzed efficiently to reduce a number of messages required to be transmitted (see Fig. 9; ¶ 20, ¶ 23, ¶ 36-37, ¶ 42 and ¶ 81-82),  24Docket No.: H00511 (H03.184) 
transmitting, by the computer processor, an indication associated with the image mining result database to a plurality of insurance applications (see ¶ 23, ¶ 26, ¶ 32 and ¶ 36), at least one of the plurality of insurance applications associated with a predictive model (see ¶ 37, ¶ 53, and ¶ 58), the predictive model including a neural network and a support vector machine, said plurality of insurance applications including a subrogation software application, a fraud detection software application and a recovery factor analysis software application (see ¶ 36-37, ¶ 20, ¶ 22-23, ¶ 50-51, ¶ 55 and ¶ 67); displaying an image from the database on a handheld computing device, the image showing an object with associated tags, the associated tags presented in the image as a data hierarchy (see ¶ 24, ¶ 79, ¶ 87 and ¶ 111-114);
displaying an image from the database on a handheld computing device, the image showing an object with associated tags, the associated tags presented in the image as a data 
automatically updating the triggering rule based on corrections of image data evaluations manually inputted into the system (see ¶ 37, ¶ 40-42, ¶ 56, ¶ 59 and ); 
updating at least one variable or weighing factor of the predictive model (see ¶ 37, ¶ 68, ¶ 84).
receiving results of image data processing performed by the processor by a workflow application in communication with the computer processor (see ¶ 58-59, ¶ 62-63, and claim 1); and 
receiving results of image data processing by the computer processor by reporting and calendar functions executed by a server, the reporting and calendar functions in communication with the processor to (see ¶ 51-54).
 
Lim discloses correlating the multiple images such as from multiple angles to generate accuracy of identification for processing policy action (see ¶ 59).
Lim does not explicitly disclose the following limitations; however, Kariman discloses 
multiple sources including a source internal to an insurance enterprise and a source external to an insurance enterprise (see Fig. 9, # 207; ¶ 7, ¶ 12, ¶ 86-88 and ¶ 99-100), the sources including a Final Notice of Loss statement and a video teleconference (see ¶ 10, ¶ 22-23 and ¶ 132); 
aggregating and mapping the received image input data to create composite input image data (see ¶ 107, ¶ 111-113 and ¶ 117); 
updating, by the computer processor, an image mining result database by adding an entry to the database (see Fig. 9, # 214-216; ¶ 27-28, ¶ 126 and ¶ 136-137), the entry including: (i) an image identifier (see ¶ 134), (ii) an insert data (see ¶ 135), (iii) an image source (see ¶ 114), (iv) a rule identifier (see ¶ 96), and (v) a line of business (see ¶ 24);
receiving results of image data processing by the computer processor by an email alert server in communication with the computer processor (see Fig. 9, # 211-213; ¶ 22, ¶ 27-28, ¶ 32, ¶ 47, ¶ 92). 

Lim and Kariman do not explicitly disclose the following limitations; however, Davis in an analogous art for visualizing insurance related activities discloses 
the sources including Internet of Things (IoT) data (see col. 28, lines 28-40),
adjusting the data hierarchy in response to input from a user of the handheld computing device (see Abstract; col. 4, line 62 to col 5, line 18, col. 25, line 40 to col. 26, line 22, col. 26, lines 40-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim and in view of Kariman to include teaching of Davis in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for insurance claim processing, promoting better business service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the phrase “such that risk-related data is analyzed efficiently to reduce a number of messages required to be transmitted” is directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim.
Regarding claim 15, Lim discloses the method of claim 13, wherein the insurance applications are associated with at least two of: (i) a workers' compensation claim (see ¶ 5, ¶ 8), (ii) a personal insurance policy, (iii) a business insurance policy, (iv) an automobile insurance policy, (v) a home insurance policy, (vi) a sentiment analysis, (vii) risk event detection, (viii) a cluster analysis, (ix) a predictive model (see ¶ 37), (x) large loss and volatile claim detection, (xi) 
Regarding claim 16, Lim does not explicitly the following limitations; however, Kariman discloses the method of claim 13, further comprising: 
identifying at least a portion of the image input data as being connected with an image domain (see ¶ 10, ¶ 88-89 and ¶ 111); and 
associating that portion of the image input data with a custom tag based on the image domain (see ¶ 10, ¶ 61, ¶ 102, ¶ 110 and ¶ 114). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim to include teaching of Kariman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
 Regarding claim 17, Lim discloses the method of claim 13, wherein said identifying is performed at least one of: (i) on a periodic basis (see ¶ 64, ¶ 67), (ii) upon a change in the image input data, (iii) on a daily basis, and (iv) responsive to a request.
Regarding claim 18, Kariman discloses a non-transitory computer-readable medium storing instructions adapted to be executed by a computer processor to perform a method (see ¶ 52), said method comprising: 
receiving, by a system, image input data from multiple sources (see ¶ 7-8, ¶ 58), the sources including a medical report, a police report, social network data, Global Positioning System data, Satellite photo data, activity tracking data, loss descriptions, injury descriptions (see ¶ 5, ¶ 20-22, ¶ 40, ¶ 57, ¶ 63, ¶ 68-69, ¶ 81 and ¶ 96);
automatically detecting an insurance claim in the set of image input data triggered by a rule and an associated tag, said detecting including processing the image input data via an analytics engine such that risk-related data is analyzed efficiently to reduce a number of messages required to be transmitted (see Fig. 9; ¶ 20, ¶ 23, ¶ 36-37, ¶ 42 and ¶ 81-82),  24Docket No.: H00511 (H03.184) 
transmitting an indication associated with the image mining result database to a plurality 
displaying an image from the database on a handheld computing device, the image showing an object with associated tags, the associated tags presented in the image as a data hierarchy (see Fig. 1, # 130, ¶ 23, ¶ 32);
automatically updating the triggering rule based on corrections of image data evaluations manually inputted into the system (see ¶ 37, ¶ 40-42, ¶ 56, ¶ 59); 
updating at least one variable or weighing factor of the predictive model (see ¶ 37, ¶ 68, ¶ 84).
receiving results of image data processing performed by the processor by a workflow application in communication with the computer processor (see ¶ 58-59, ¶ 62-63, and claim 1); and 
receiving results of image data processing by the computer processor by reporting and calendar functions executed by a server, the reporting and calendar functions in communication with the processor to (see ¶ 51-54).
 
Lim discloses correlating the multiple images such as from multiple angles to generate accuracy of identification for processing policy action (see ¶ 59).
Lim does not explicitly disclose the following limitations; however, Kariman discloses 
The sources including a Final Notice of Loss statement and a video teleconference (see ¶ 10, ¶ 22-23 and ¶ 132); 
aggregating and mapping the received image input data to create composite input image 
updating, by the computer processor, an image mining result database by adding an entry to the database (see Fig. 9, # 214-216; ¶ 27-28, ¶ 126 and ¶ 136-137), the entry including: (i) an image identifier (see ¶ 134), (ii) an insert data (see ¶ 135), (iii) an image source (see ¶ 114), (iv) a rule identifier (see ¶ 96), and (v) a line of business (see ¶ 24);
receiving results of image data processing by the computer processor by an email alert server in communication with the computer processor (see Fig. 9, # 211-213; ¶ 22, ¶ 27-28, ¶ 32, ¶ 47, ¶ 92). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim to include teaching of Kariman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lim and Kariman do not explicitly disclose the following limitations; however, Davis in an analogous art for visualizing insurance related activities discloses 
the sources including Internet of Things (IoT) data (see col. 28, lines 28-40),
adjusting the data hierarchy in response to input from a user of the handheld computing device (see Abstract; col. 4, line 62 to col 5, line 18, col. 25, line 40 to col. 26, line 22, col. 26, lines 40-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim and in view of Kariman to include teaching of Davis in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for insurance claim processing, promoting better business service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the phrase “such that risk-related data is analyzed efficiently to reduce a number of messages required to be transmitted” is directed to intended use language and is not 
Regarding claim 19, Lim does not explicitly the following limitations; however, Kariman discloses the medium of claim 18, wherein the method further comprises: 
identifying at least a portion of the image input data as being connected with an image domain (see ¶ 10, ¶ 88-89 and ¶ 111); and 
associating that portion of the image input data with a custom tag based on the image domain (see ¶ 10, ¶ 61, ¶ 110 and ¶ 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lim to include teaching of Kariman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding claim 20, Lim discloses the medium of claim 19, wherein said identifying is performed at least one of: (i) on a periodic basis (see ¶ 64, ¶ 67), (ii) upon a change in the image input data, (iii) on a daily basis, and (iv) responsive to a request.  
Regarding claim 21, Lim discloses the medium of claim 18, wherein said automatic detection is performed via cloud analytics associated with at least one of: (i) object storage (see ¶ 7 and ¶ 50-51), (ii) a data catalog, (iii) a data lake store, (iv) a data factory, (v) machine learning (see ¶ 37), and (vi) artificial intelligence services.
Regarding claim 22, Kariman discloses the system of claim 1, wherein:
the object shown in the displayed image is an automobile (see Fig. 1, # 150; ¶ 43); and
the tags shown with the object in the displayed image include an object type tag, an object owner tag, an automobile type tag, and a year of manufacture tag (see Fig. 6).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engelhorn et al., (US 9786011) discloses a method for using object recognition to facilitate the collection of insurance information. 
Marlow et al., (US 10102586 B1) discloses a method for performing insurance damage inspection and determining an amount of insurance payout to approve for repairs to the property based on the damage information collected by the UAV. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624